Case 1:20-cv-00094-JTN-SJB ECF No. 36 filed 05/21/20 PageID.440 Page 1 of 2



                   UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF MICHIGAN
                           Southern Division

 TROY WILLIAM TINGLEY

                   Plaintiff,
                                           Case No. 1:20-cv-00094

 Vs                                        Honorable Janet T. Neff

                                           Magistrate Salley J. Berens

 STATE OF MIGHIGAN, et al.,

                   Defendants


 CHRISTOPHER M. WIRTH (P70174)
 Attorney for Plaintiff
 CORE LEGAL PLC
 250 Monroe Avenue NW, Suite 400
 Grand Rapids, MI 49503
 D: (616) 855-2145
 F: (616) 879-0400
 CWirth@CoreLegalPLC.com


                    PLAINTIFF’S REPSONSE TO
          NYELA BOLDEN PRE-MOTION CONFERENCE REQUEST




                                     1
Case 1:20-cv-00094-JTN-SJB ECF No. 36 filed 05/21/20 PageID.441 Page 2 of 2



        Plaintiff Troy Tingley, by and through counsel, submits his response to Defendant

 Nyela Bolden’s Pre-Motion Conference Request (ECF 31) in accordance with Judge

 Neff’s Order filed May 14, 2020 (ECF 32). The Order directed Plaintiff to file his

 response to the Pre-Motion Conference Request on or before May 21, 2020.

        On May 18, 2020, Judge Neff referred this lawsuit to the Magistrate Judge, and

 on May 20, 2020 the Magistrate Judge filed her Order (ECF 35) dismissing all

 Defendants’ pre-motion requests (ECF 15, 16 and 31) as moot. However, the Magistrate

 Judge’s Order did not vacate Judge Neff’s May 14 Order.

        Therefore, to the extent that Judge Neff’s May 14 Order requires Plaintiff to file

 his response, Plaintiff hereby incorporates his prior response to the State Defendants’

 Pre-Motion Conference Request as his Response to Defendant Nyela Bolden’s Pre-

 Motion Conference Request.

 Dated: May 21, 2020                                s/ Christopher M. Wirth (P70174)
                                                    CORE LEGAL PLC
                                                    250 Monroe Avenue NW, Suite 400
                                                    Grand Rapids, MI 49503
                                                    (616) 855-2145
                                                    Attorney for Plaintiff




                                            2
